DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Preliminary Amendment filed on June 20, 2019.  Accordingly, claims 5 and 8-14 are cancelled; claims 1-4, 6, 7 and 15-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 20, 2019 is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  there is a lack of antecedent basis for the term “an EM sensor”, as recited in line 5 and in line 7, which refers to two different EM sensors in which one is disposed on the ultrasound probe and the other one disposed on the calibration needle, respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Parthasarathy et al. (US 2015/0269728 A1).
Parthasarathy et al. teaches a system for calibrating operative space by registration between imaging and tracking systems comprising:

    PNG
    media_image1.png
    704
    540
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    433
    497
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    717
    548
    media_image3.png
    Greyscale

With regard to claim 1, an apparatus (FIG. 1, system 100) for calibrating electromagnetic (EM) tracking of an associated ultrasound probe (FIG. 1, ultrasound probe 146), the apparatus (FIG. 1, system 100) comprising: an EM tracking device (FIG. 1, tracking system 132) including a field generator (FIG. 1, field generator 142) configured to generate an EM field in an EM-encoded space (FIG. 1, US volume 148); an EM sensor (FIG. 1, sensor 144) disposed on the ultrasound probe (FIG. 1, ultrasound probe 146); a calibration needle (FIG. 1, smart calibration 
With regard to claim 2, determining, with the generated registration (registration between the image space and the tracking space), a location of at least one ultrasound image in a common coordinate system within the ultrasound imaging space (image space) (Abstract; FIG. 8; and paragraphs: [0003] and [0039]).
Claims 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bharat et al. (US 2015/0269728 A1).
The applied reference has common inventors with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Bharat et al. teaches a 3D tracking of an interventional instrument in 2d ultrasound guided interventions comprising:

    PNG
    media_image4.png
    498
    697
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    665
    430
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    478
    592
    media_image6.png
    Greyscale

With regard to claim 15, an apparatus (FIG. 1, ultrasound-guided intervention system) for calibrating tracking of an associated ultrasound probe (FIG. 1, ultrasound probe 12), the apparatus (FIG. 1, ultrasound-guided intervention system) comprising: a tracking device (FIG. 1, ultrasound probe tracker 34) configured to locate tracking sensors (FIG. 1, EM sensors 35 and 
With regard to claim 16, determining, with the generated registration (registration between the image space and the tracking space), a location of at least one ultrasound image in a common coordinate system (3D reference space coordinate system) within the ultrasound imaging space (3D image space) (Abstract; FIGS. 2 and 3; and paragraphs: [0022] and [0042]).
With regard to claim 17, at least one ultrasound transducer (FIG. 1, ultrasound transducer array 16) disposed on the calibration needle (FIG. 1, interventional instrument 30); performing an ultrasound sweep using the ultrasound probe (FIG. 1, ultrasound probe 12); detecting a signal (sensor voltage) emitted by the ultrasound transducer (FIG. 1, ultrasound transducer array 16) in response to being sonicated by an ultrasound beam emitted by the ultrasound probe (FIG. 1, ultrasound probe 12) wherein the measurement time (FIG. 5, Time) is a time stamp of the detected signal (sensor voltage); and determining the location (FIG. 3, step 54) of the calibration needle (FIG. 1, interventional instrument 30) in the ultrasound imaging space (image space) from a direction of the ultrasound beam that sonicated the ultrasound transducer (FIG. 1, ultrasound transducer array 16) and comparison of the measurement time (FIG. 5, Time) with a trigger time .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Parthasarathy et al. in view of Bharat et al. (US 2012/0235823 Al).
Parthasarathy et al. teaches all that is claimed as discussed in the above rejection of claims 1 and 2, but it does not specifically teach the claimed features as recited in claim 3.
Bharat et al. teaches a 3D tracking of an interventional instrument in 2d ultrasound guided interventions comprising:
With regard to claim 17, at least one ultrasound transducer (FIG. 1, ultrasound transducer array 16) disposed on the calibration needle (FIG. 1, interventional instrument 30); performing an ultrasound sweep using the ultrasound probe (FIG. 1, ultrasound probe 12); detecting a signal (sensor voltage) emitted by the ultrasound transducer (FIG. 1, ultrasound transducer array 16) in response to being sonicated by an ultrasound beam emitted by the ultrasound probe (FIG. 1, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system for calibrating operative space by registration between imaging and tracking systems of Parthasarathy et al. to use a at least one ultrasound transducer disposed on the calibration needle for determining the location of the calibration needle in the ultrasound imaging space at the measurement time as taught by Bharat et al. since Bharat et al. teaches that such an arrangement is beneficial to determine the location of the ultrasound sensor in the optimal plane may be identified, for example, based on analyzing the sensor signal as a function of the timing of the beams fired by the ultrasound probe as disclosed in the paragraph: [0005].

Allowable Subject Matter
Claims 4, 6, 7 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
Desjardins (US 2016/0038119 A1) teaches a method and apparatus for determining the location of a medical instrument with respect to ultrasound imaging, and a medical instrument to facilitate such determination.
Sadjadi et al. (US 2016/0258782 A1) teaches methods and apparatus for improved electromagnetic tracking and localization.
Bharat et al. (US 2017/0014192 A1) teaches a quality assurance and data coordination for electromagnetic tracking systems.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS. (7:00 - 5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on (571)-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2868



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2868